Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Resch et al. (U.S. pub. 2015/0220400 A1).
With respect to claim 1, Resch et al. discloses a system comprising: 
at least one processor (0097 or fig. 1); and 
a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
receiving first metadata corresponding to a set of micro-partitions (i.e., “FIG. 5 is a logic diagram of an example of a method for outbound distributed storage and task (DST) processing that begins at step 126 where a DST client module receives data and one or more corresponding tasks. The method continues at step 128 where the DST client module determines a number of DST units to support the task for one or more data partitions” (0094) and Examiner asserts tasks are metadata as claimed invention or “The DSN functions to store a data partition 120 as a set of encoded micro slices in the set of DST execution units 1-n” (0269) or “The method continues at the step where the processing module encodes the data to produce a set of encoded micro slices in accordance with the encoding parameters 388”(0278) and micro slices is micro-partition as claimed invention and figs. 1, 5, 42); 
storing a first data structure and a second data structure in storage as a first file and a second file, first data structure including the first metadata and a second data structure including second metadata (i.e., “the first slice grouping of the second data partition (e.g., slice group 2_1) is sent to the second DST execution unit; the second slice grouping of the second data partition (e.g., slice group 2_2) is sent to the third DST execution unit; the third slice grouping of the second data partition (e.g., slice group 2_3) is sent to the fourth DST execution unit; the fourth slice grouping of the second data partition (e.g., slice group 2_4, which includes first error coding information) is sent to the fifth DST execution unit; and the fifth slice grouping of the second data partition (e.g., slice group 2_5, which includes second error coding information) is sent to the first DST execution unit”(0117) or “obtains encoding parameters for encoding the data, encodes the data to produce a set of encoded micro slices in accordance with the encoding parameters, identify storage units for storage of the set of encoded micro slices, determines dispersal parameters for the storage of the set of encoded micro slices, and generates a set of meta-slices from the set of encoded micro slices in accordance with the dispersal parameters’(0305) and “The method continues at step 426 where the processing module determines a micro slice mapping that maps each encoded micro slice to unavailable storage unit based on the availability of the identified storage units and in accordance with a mapping scheme. The determining may be based on one or more of selecting a mapping scheme based on one or more of an input, a predetermination, a system registry entry, a network performance level indicator, and a storage unit performance level indicator” (0306) and set of meta-slice is second metadata as claimed invention), the first metadata corresponding to a set of micro-partitions, the second metadata for a grouping of the first metadata (i.e., “The method continues at step 134 where the DST client module processes the data in accordance with the processing parameters to produce slice groupings”(0098) and slice group second metadata as claimed invention and fig. 5 and 0305), the second data structure including information associating the second metadata to the first metadata “obtains encoding parameters for encoding the data, encodes the data to produce a set of encoded micro slices in accordance with the encoding parameters, identify storage units for storage of the set of encoded micro slices, determines dispersal parameters for the storage of the set of encoded micro slices, and generates a set of meta-slices from the set of encoded micro slices in accordance with the dispersal parameters’(0305)); and 
storing third metadata for a table, the third metadata comprising: 
information about data stored in a micro-partition of the table (i.e., “The method continues at the step where the processing module obtains encoding parameters for encoding the data 386. The obtaining includes at least one of receiving, initiating a query, receiving a query response, accessing system registry information, and utilizing a predetermination”(0277), “The obtaining includes at least one of initiating a query, interpreting a query response, and accessing a storage information record”(0314) or “The determining includes identifying a longest time duration since a last scan for an encoded data slice of a plurality of encoded data slices associated with the candidates slice name range. The identifying includes at least one of performing a table lookup, initiating a query, receiving a query response, and interpreting a system status message” (0262) or 0300).  
With respect to claim 2, Resch et al. discloses wherein the information about data stored in the micro-partition comprises a column expression property ((figs. 8-9 shows set of encoded data slice for segment)). 
With respect to claim 3, Resch et al. discloses wherein the operations further comprise: generating, prior to the storing, the first data structure including the first metadata and the second data structure including the second metadata (i.e., “FIG. 5 is a logic diagram of an example of a method for outbound distributed storage and task (DST) processing that begins at step 126 where a DST client module receives data and one or more corresponding tasks. The method continues at step 128 where the DST client module determines a number of DST units to support the task for one or more data partitions” (0094) and Examiner asserts tasks are metadata as claimed invention or “The DSN functions to store a data partition 120 as a set of encoded micro slices in the set of DST execution units 1-n” (0269) or “The method continues at the step where the processing module encodes the data to produce a set of encoded micro slices in accordance with the encoding parameters 388”(0278) and micro slices is micro-partition as claimed invention and figs. 1, 5, 42 and generating before step 138 sent slice grouping and corresponding partial task to respective DST unit);.  
With respect to claim 4, Resch et al. discloses wherein the operations further comprise: storing the first data structure and the second data structure in storage as a first file and a second file (i.e., “The method continues at the step where the processing module obtains encoding parameters for encoding the data 386. The obtaining includes at least one of receiving, initiating a query, receiving a query response, accessing system registry information, and utilizing a predetermination”(0277), “The obtaining includes at least one of initiating a query, interpreting a query response, and accessing a storage information record”(0314) or “The determining includes identifying a longest time duration since a last scan for an encoded data slice of a plurality of encoded data slices associated with the candidates slice name range. The identifying includes at least one of performing a table lookup, initiating a query, receiving a query response, and interpreting a system status message” (0262) or 0300); receiving a query on a table; analyzing the query against table metadata to determine whether data stored in the table matches the query  (i.e., “The method continues at the step where the processing module obtains encoding parameters for encoding the data 386. The obtaining includes at least one of receiving, initiating a query, receiving a query response, accessing system registry information, and utilizing a predetermination”(0277), “The obtaining includes at least one of initiating a query, interpreting a query response, and accessing a storage information record”(0314)), and storing database data in a table, the table comprising a plurality of micro-partitions each having rows and columns (i.e., “the segmenting information indicates how many rows to segment the data based on a decode threshold of an error encoding scheme, indicates how many columns to segment the data into based on a number and size of data blocks within the data partition 120, and indicates how many columns to include in a data segment 152. The segment processing module 142 segments the data 120 into data segments 152 in accordance with the segmenting information” (0100), 0119).  
With respect to claim 5, Resch et al. discloses the system of claim 4, wherein the table metadata comprises cumulative table metadata, the cumulative table metadata comprises global information about a plurality of micro-partitions of the table, the cumulative table metadata is stored in a metadata micro-partition associated with the table (i.e., “the outbound DST processing 80 associates the slice names of the encoded micro slices associated with the DST execution unit 2 with the other DST execution units within at least one of a DSN directory and a dispersed hierarchical index.”(0304)  or “The identifying may be based on one or more of interpreting a DSN directory, accessing a dispersed hierarchical index, accessing a list of utilized slice names, initiating a query, and interpreting a query response”(0327)and Examiner asserts that hierarchical index is cumulative table metadata as claimed invention).  
With respect to claim 7, Resch et al. discloses the system of claim 5, wherein the metadata micro-partition includes information comprising at least one of: a list of deleted table data micro-partitions, or information about each added table data micro-partition (i.e., “managing creation of vaults, establishing authentication credentials for user devices, adding/deleting components (e.g., user devices, DST execution units, and/or DST processing units) from the distributed computing system 10, and/or establishing authentication credentials for DST execution units 36”(0072)), the information including a micro-partition path, micro-partition size, micro-partition key identifier, and a summary of rows and columns that are stored in the table data micro-partition (i.e., “Subsequent to receiving a trap slice of the one or more sets of trap slices, each DST execution unit receives another access slice request 448, where the other access slice request 448 includes a requested slice name and an operation code (e.g., an opcode associated with one or more of write, read, delete, list)”(0329)).  
With respect to claim 8, Resch et al. discloses the system of claim 4, wherein the operations further comprise: in response to data stored in the table matching the query, loading and scanning the second file including the second metadata to determine groups of micro-partitions to load from the first file including the first metadata (i.e., “the processing module identifies a storage unit for storage of a group of encoded micro slices. The identifying includes at least one of receiving a list, initiating a query, accessing the system registry information, and identifying available storage units” (0279) (group of encoded micro slices are second metadata) and “The obtaining includes at least one of accessing a system registry to obtain registry information 432, initiating a query, and receiving a query response. Having obtained the DSTN address range set 1, the DSTN managing unit 18 obtains storage information for the set of DST execution units, where the storage information includes, for each DST execution unit, a storage capacity level of the DST execution unit and a storage utilization level for the DST execution unit. The obtaining includes at least one of initiating a query, interpreting a query response, and accessing a storage information record” (0314) and slice name range is the second metadata as claimed invention); and loading and scanning the first metadata based at least in part on the determined groups of micro-partitions and determining a second set of micro-partitions to access for performing the query (i.e., “identifying a next slice name range from a slice name range list for scanning, initiating a query, and receiving a query response. Having identified the candidates slice name range, the rebuilding module 364 determines elapsed time since a last scan of the candidates slice name range… The identifying includes at least one of performing a table lookup, initiating a query, receiving a query response, and interpreting a system status message” (0262) table lookup,).  
With respect to claim 9, Resch et al. discloses the system of claim 7, wherein the operations further comprise: performing the query based on the second set of micro-partitions (i.e., “identifying a next slice name range from a slice name range list for scanning, initiating a query, and receiving a query response. Having identified the candidates slice name range, the rebuilding module 364 determines elapsed time since a last scan of the candidates slice name range… The identifying includes at least one of performing a table lookup, initiating a query, receiving a query response, and interpreting a system status message” (0262) and “the processing module identifies a storage unit for storage of a group of encoded micro slices. The identifying includes at least one of receiving a list, initiating a query, accessing the system registry information, and identifying available storage units” (0279)).  
With respect to claim 10, Resch et al. discloses wherein the second file comprises: a header (i.e., “the partial results include header information that identifies the requesting entity, which correlates to the requested task” (0138)), file metadata including a serialized list of metadata objects (i.e., “slice group #1 corresponds to a data partition of a series of digital books and the partial task #1 corresponds to searching for specific phrases, recording where the phrase is found, and establishing a phrase count. In this more specific example, the partial result #1 includes information as to where the phrase was found and includes the phrase co”(0083)),, expression properties for a first column, expression properties for a second column, expression properties for a first sub-column (figs. 8-9 shows set of encoded data slice for segment)),, and information for deleted global file references (i.e., “Subsequent to receiving a trap slice of the one or more sets of trap slices, each DST execution unit receives another access slice request 448, where the other access slice request 448 includes a requested slice name and an operation code (e.g., an opcode associated with one or more of write, read, delete, list).”(0329)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is reject under 35 U.S.C 103(a) as being unpatentable over Resch et al. in view of Sato et al. (U.S. Pub. 2004/0221089 A1)
With respect to claim 6, Resch et al. disclose all limitations recited in claim 1 except wherein the operations further comprise: caching the cumulative table metadata in a cache of at least one node of a resource manager, wherein the at least one node comprises a processor and the cache.  However, Sato et al. discloses wherein the operations further comprise: caching the cumulative table metadata in a cache of at least one node of a resource manager, wherein the at least one node comprises a processor and the cache (i.e., “The cache control program controls the file controller. The cache control program when executed performs the steps including managing the cache section as a plurality of cache extents, generating a plurality of cache IDs, each including a hierarchical level of an object and an object identification used to identify the objects of each hierarchical level from each other, and generating a cache header table indicating the relation of the cache IDs and the cache extents in each hierarchical level. The cache header table contains cache headers that hold the cache IDs and a plurality of keys, each being unique and used for one of the cache IDs. The cache control program when executed further performing the step of searching the cache header table when the client machine tries to access one of the objects recorded in the disk device with the cache ID and the key of said object.” (0017) and “the CHT is a table that holds the map information of the cache subject and the cache extents and manages nodes configuring a cache extent map (CEM nodes). The cache header table holds the CEM nodes in a bit map array. The bit map array indicates CEM nodes that are being used and blank CEMs” (0109)). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Sato et al’s features to access quick access and return the results for the stated purpose has been well known in the art as evidenced by teaching of Sato et al.  Further, both references teach the same field such as management the storage.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of Patent No. 10,909,121.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,909,121 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 10909121 claim 1
A method comprising: 
at least one processor; and a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising
       receiving, by one or more processors, first metadata corresponding to a set of micro- partitions; 

storing, by the one or more processors, a first data structure and a second data structure in storage as a first file and a second file, first data structure including the first metadata and a second data structure including second metadata, the first metadata corresponding to a set of micro-partitions, the second metadata for a grouping of the first metadata, the second data structure including information associating the second metadata to the first metadata; and 

storing, by the one or more processors, third metadata for a table, the third metadata comprising: information about data stored in a micro-partition of the table.  

A system comprising: 
at least one processor; and a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising:
 receiving first metadata corresponding to a set of micro-partitions; 
generating second metadata for a grouping of the first metadata; 
generating a first data structure including the first metadata and a second data structure including the second metadata, the second data structure including information associating the second metadata to the first metadata; 
storing the first data structure and the second data structure in persistent storage as a first file and a second file; receiving a query on a table; 
analyzing the query against cumulative table metadata to determine whether data stored in the table matches the query. storing database data in a table, the table comprising a plurality of micro-partitions each having rows and columns; and storing third metadata for the table, the third metadata comprising: a column expression property comprising information about data stored in a column of a micro-partition of the table, and a grouping expression property comprising information about data stored in the micro-partition and one or more additional micro-partitions of the table.


Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-57 of Patent No. 10,977,278.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,977,278. contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 10909121 claim 1
A method comprising: 
at least one processor; and a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising
 

receiving, by one or more processors, first metadata corresponding to a set of micro- partitions; 

storing, by the one or more processors, a first data structure and a second data structure in storage as a first file and a second file, first data structure including the first metadata and a second data structure including second metadata, the first metadata corresponding to a set of micro-partitions, the second metadata for a grouping of the first metadata, the second data structure including information associating the second metadata to the first metadata; and 




storing, by the one or more processors, third metadata for a table, the third metadata comprising: information about data stored in a micro-partition of the table.  

  A system comprising: at least one processor; a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising: 




storing database data in a table, the table comprising a plurality of micro-partitions each having rows and columns; and 

storing metadata for the table in a data structure, a first level of the data structure comprising: 
a column expression property comprising information about data stored in a column of a micro-partition of the table, a micro-partition expression property comprising information about data stored in the micro-partition of the table, 
a second level of the data structure comprising: a grouping expression property comprising information about data stored in the micro-partition and one or more additional micro-partitions of the table, and 
a third level of the data structure comprising: 
cumulative table metadata comprising global information about the plurality of micro-partitions of the table, wherein the cumulative table metadata is stored in a metadata micro-partition associated with the table

      

Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of Patent No. 10,866,955.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,866,955 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 10909121 claim 1
A method comprising: 
at least one processor; and a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising
 

receiving, by one or more processors, first metadata corresponding to a set of micro- partitions; 

storing, by the one or more processors, a first data structure and a second data structure in storage as a first file and a second file, first data structure including the first metadata and a second data structure including second metadata, the first metadata corresponding to a set of micro-partitions, the second metadata for a grouping of the first metadata, the second data structure including information associating the second metadata to the first metadata; and 

storing, by the one or more processors, third metadata for a table, the third metadata comprising: information about data stored in a micro-partition of the table.  

1. (Currently Amended) A system comprising: at least one processor; and a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
receiving first metadata corresponding to a set of micro-partitions; 
generating second metadata for a grouping of the first metadata; 
generating a first data structure including the first metadata and a second data structure including the second metadata, the second data structure including information associating the second metadata to the first metadata; [[and]] storing the first data structure and the second data structure in persistent storage as a first file and a second file: and 



storing third metadata for a table, the third metadata comprising: cumulative table metadata comprising global information about a plurality of micro- partitions of the table, the cumulative table metadata being stored in a metadata micro- partition associated with the table.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                            June 30, 2022